       Case 4:18-cv-00031-RM Document 22 Filed 07/10/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Troy Jack Briggs,                                  No. CV-18-00031-TUC-RM (EJM)
10                  Petitioner,                         REPORT AND
                                                        RECOMMENDATION
11   v.
12   David Shinn,
13                  Respondent.
14
15          Petitioner Troy Jack Briggs filed his Petition for Writ of Habeas Corpus pursuant to
16   28 U.S.C. § 2254 on January 22, 2018. (Doc. 1). Respondent filed an Answer on April 12,
17   2018 (Doc. 12), and Petitioner filed a Reply on June 4, 2018 (Doc. 18).
18          On July 6, 2020, the Court received notice that an Order mailed to Petitioner was
19   returned as undeliverable because Petitioner is no longer in custody. (Doc. 21). A search
20   by the Court of the Arizona Department of Corrections Inmate Locator confirms that
21   Petitioner is no longer in custody and was released on October 21, 2019.
22          Pursuant to the Court’s Service Order (Doc. 4), failure to comply with the Order,
23   including failure to notify the Court of a change of address, may result in dismissal of this
24   action without further notice. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir.
25   1992) (a district court may dismiss an action for failure to comply with an order of the
26   Court).
27          Accordingly, the Magistrate Judge hereby RECOMMENDS that the District Court
28   dismiss this action for failure to prosecute (LRCiv 41.1), failure to notify the Court of
       Case 4:18-cv-00031-RM Document 22 Filed 07/10/20 Page 2 of 2



 1   address change (LRCiv 83.3), and failure to comply with an Order of the Court (See Ferdik,
 2   963 F.2d at 1260–61).
 3          Pursuant to 28 U.S.C. §636(b), any party may serve and file written objections
 4   within fourteen days after being served with a copy of this Report and Recommendation.
 5   A party may respond to another party’s objections within fourteen days after being served
 6   with a copy thereof. Fed. R. Civ. P. 72(b). No reply to any response shall be filed. See id.
 7   If objections are not timely filed, then the parties’ rights to de novo review by the District
 8   Court may be deemed waived. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th
 9   Cir. 2003) (en banc).
10          Dated this 9th day of July, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
